Exhibit 10.1

Compensation and Change of Control Agreement

This Compensation and Change of Control Agreement (this “Agreement”) dated as of
this 18th day of December, 2007, is entered into between Digital Angel
Corporation (the “Company”) and Thomas J. Hoyer (the “Executive).

BACKGROUND

A.            The Company desires to employ Executive as its Vice President,
Chief Financial Officer, and Treasurer, and Executive desires to accept such
employment with the Company.

B.            The Company desires to provide to Executive certain compensation,
stock option grants, and benefits in connection with his employment, and the
Company further desires to provide Executive with certain additional
compensation in the event of a change of control event at the Company.  The
Company and Executive, by this Agreement, desire to set forth the details of
such compensation arrangements.

AGREEMENT

1.             Compensation and Benefits.  The compensation and benefits payable
and provided to Executive for services rendered shall include the following:

1.1           Base salary of $265,000 per year, payable bi-weekly in accordance
with the Company’s normal payroll practices.

1.2           Car allowance of $10,000 per year, payable bi-weekly in accordance
with the Company’s normal payroll practices.

1.3           Target annual bonus of 60% of base salary based upon plan metrics,
the Company’s performance, and individual contribution.  Bonus will have a cap
equal to 120% of base salary.

1.4           Grant of stock options for 250,000 shares of Company stock with a
strike price equal to market closing price as of the date that Executive begins
working for the Company.  The stock options will vest ratably over the next five
years and will be subject to the terms of the Company’s stock option plan.

1.5           Executive will be eligible to participate in the Company’s 401(k)
plan, health insurance, disability and life insurance, and any other welfare
benefit plan, program, or fringe benefit of employment made available to
similarly situated employees that may be in effect from time to time.


--------------------------------------------------------------------------------




2.             Change of Control Benefit.

2.1           In the event of a Change of Control event (defined below), Company
will pay to Executive the Change of Control Payment set forth in this
Agreement.  The Change of Control Payment is payable only upon a Change of
Control and a termination of Executive’s Employment within three (3) months
following such Change of Control (whether through voluntary resignation or
involuntary termination).

2.2           The Change of Control Payment is equal to the sum of: (a) 200% of
Executive’s base salary in effect at the time of the Change of Control, plus (b)
200% of Executive’s target bonus (or average annual bonus of the most recent
three (3) years if this is larger).  In addition, in the event of a Change of
Control, all unvested stock options will be immediately vested.  Except as
provided in Section 3 of this Agreement, the Change of Control Payment will be
paid in one lump sum within fifteen (15) business days following the date on
which the Release Agreement required pursuant to Section 4 of this Agreement
becomes irrevocable.

2.3           For purposes of this Agreement, “Change of Control” means the
occurrence of any of the following events, each of which shall be determined
independently of the others:

2.3.1        a transaction or series of transactions (other than an offering of
stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its Affiliates, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Affiliate, or any “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) becomes a “beneficial owner” (as such term is used in Rule 13d-3
promulgated under the Exchange Act) of fify percent (50%) or more of the stock
of the Company entitled to vote in the election of directors; or

2.3.2        the Company (whether directly or indirectly involving one or more
intermediaries) completes a (1) merger, consolidation, reorganization, or
business combination, or (2) sale or other disposition of all or substantially
all of its assets in any single transaction or series of related transactions,
or (3) the acquisition of assets or stock of another entity, in each case
excepting any transaction:

2.3.2.1  which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”))


--------------------------------------------------------------------------------




directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

2.3.2.2       after which, no Person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no Person or group shall be treated
for purposes of this provision as beneficially owning 50% or more of the
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction.

2.3.3        Notwithstanding the foregoing, if, immediately after the occurrence
of any event enumerated above, the Continuing Directors control the majority of
the Board of Directors of the Company (or, in the case of any merger or
combination in which the Company is not the surviving entity, continue to
constitute a majority of the board of directors of such successor entity), such
event shall not constitute a Change of Control for purposes of this Agreement
until such time as (a) the Continuing Directors no longer constitute a majority
of the Board of Directors of the Company (or the successor entity, if
applicable), or (b) the Board of Directors replaces the Chief Executive Officer
of the Company (or the successor entity, if applicable) that was in place prior
to the occurrence of the applicable change of control event. “Continuing
Directors” for this purpose means the members of the Board of Directors of the
Company on the date of this Agreement, provided that any person becoming a
member of the Board of Directors of the Company subsequent to such date whose
nomination for election was supported by a majority of the directors who at the
time of the election or nomination for election comprised the Continuing
Directors shall be considered to be a Continuing Director.

2.3.4        For the avoidance of doubt, a Change of Control shall not mean any
merger, consolidation, reorganization, business combination, sale, or
acquisition transaction between the Company and Applied Digital Solutions, Inc.,
whether directly or through controlled intermediaries, regardless of how
structured.

3.             Timing of Payment.

Notwithstanding any other provision in this Agreement, if any amount payable
under this Agreement is subject to Section 409(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), then the payment of such amount shall be
restructured or delayed, as necessary, in a manner that preserves as far as
practically possible the form and timing of the benefit and ensures the amount
is paid in compliance with Code Section 409(A).  Any delayed payments shall be
aggregated and, pending distribution, held in a


--------------------------------------------------------------------------------




trust or other similar fund if such treatment shall be determined to be
permissible under applicable law and, in any event, shall be paid in a lump sum
as of the first day of the first permissible month of distribution.  Provided,
however, that the Company does not by operation of this requirement assume
responsibility for compliance with Code Section 409(A).  The Executive is
responsible for any additional tax, interest, or penalties under Code Section
409(A) arising out of payment under this Agreement.

4.             Release Agreement.

In order to receive the Change of Control Payment, Executive shall execute a
release of any known or unknown claims that he may have against the Company. 
The release shall be in a form reasonably requested by the Company.  In
accordance with law, Executive shall be given a prescribed period of time to
consider whether to sign the Release Agreement and may revoke the Release
Agreement during the stipulated period following delivery of the signed Release
Agreement.

5.             Cap on Payments.

5.1           General Rules.  The Code may place significant tax burdens on
Executive and the Company if the total payments made to Executive due to a
Change of Control exceed prescribed limits.  In order to avoid this excise tax
and the related adverse tax consequences for the Company, by signing this
Agreement Executive agrees that the Change of Control Payment will not exceed an
amount equal to the Executive’s Cap.

5.2           Special Definitions.  For purposes of this Section 5, the
following specialized terms will have the following meanings:

5.2.1        “Base Period Income” is an amount equal to Executive’s “annualized
includable compensation” for the “base period” as defined in Sections 280G(d)(1)
and (2) of the Code and the regulations adopted thereunder.  Generally,
Executive’s “annualized includable compensation” is the average of Executive’s
annual taxable income from the Company for the “base period,” which is the five
calendar years prior to the year in which the Change of Control occurs.  These
concepts are complicated and technical and all of the rules set forth in the
applicable regulations apply for purposes of this Agreement.

5.2.2        “Cap” or “280G Cap” shall mean an amount equal to 2.99 times
Executive’s “Base Period Income”  This is the maximum amount which Executive may
receive without becoming subject to the excise tax imposed by Section 4999 of
the Code or which Company may pay without loss of deduction under Section 280G
of the Code.

5.2.3        “Basic Payments” include any “payments in the nature of
compensation” (as defined in Section 280G of the Code and the regulations
adopted thereunder), made pursuant to this Agreement or


--------------------------------------------------------------------------------




otherwise, to or for Executive’s benefit, the receipt of which is contingent on
a Change of Control and to which Section 280G of the Code applies.

5.3           Calculating the Cap.  If the Company believes that these rules
will result in a reduction of the payments to which Executive is entitled under
this Agreement, it will so notify Executive as soon as possible.  The Company
will then, at its expense, retain a “Consultant” (which shall be a law firm, a
certified public accounting firm, and/or a firm of recognized executive
compensation consultants) to provide a determination concerning whether the
Basic Payments exceed the limit discussed above (the “Determination”).  The
Company will select the Consultant.  At a minimum, the Determination required by
this Section must set forth the amount of Executive’s Base Period Income, the
value of the Basic Payments, and the amount and present value of any excess
parachute payments.  If the Determination states that there would be an excess
parachute payment, Executive’s payments under this Agreement will be reduced to
the extent necessary to eliminate the excess.  If the Consultant selected to
provide the Determination so requests, a firm of recognized executive
compensation consultants selected by the Company (which may, but is not required
to be, the Consultant) shall provide an opinion, upon which such Consultant may
rely, as to the reasonableness of any item of compensation as reasonable
compensation for services rendered before or after the Change of Control.  If
the Company believes that Executive’s Basic Payments will exceed the limitations
of this Section, it will nonetheless make payments to Executive, at the times
provided above, in the maximum amount that it believes may be paid without
exceeding such limitations.  The balance, if any, will then be paid after the
opinions called for above have been received.  If the amount paid to Executive
by the Company is ultimately determined, pursuant to the Determination or by the
Internal Revenue Service, to have exceeded the limitation of this Section,
Executive shall repay the excess promptly on demand of the Company.  If it is
ultimately determined, pursuant to the Determination or by the Internal Revenue
Service, that a greater payment should have been made to Executive, the Company
shall pay Executive the amount of the deficiency, together with interest thereon
from the date such amount should have been paid to the date of such payment, so
that Executive will have received or be entitled to receive the maximum amount
to which Executive is entitled under this Agreement.  As a general rule, the
Determination shall be binding upon Executive and the Company.  Section 280G and
the excise tax rules of Section 4999, however, are compex and uncertain and, as
a result, the Internal Revenue Service may disagree with the Consultant’s
conclusions.  If the Internal Revenue Service determines that the Cap is
actually lower than calculated by the Consultant, the Cap will be recalculated
by the Consultant.  Any payment over that revised Cap will then be repaid by
Executive to the Company.  If the Internal Revenue Service determines that the
actual Cap exceeds the amount calculated by the Consultant, the Company shall
pay Executive any shortage.

5.4           Effect of Repeal or Inapplicability.  In the event that the
provisions of Section 280G and 4999 of the Code are repealed without succession,
this Section shall be of no further force or effect.  Moreover, if the
provisions of Sections 280G and 4999 of the Code do not apply to impose the
excise tax to payments under this Agreement, then the provisions of this Section
shall not apply.


--------------------------------------------------------------------------------




6.             Additional Provisions.

6.1           This Agreement shall be binding upon the parties, their successors
and assigns.

6.2           No provision of this Agreement may be modified, waived, or
discharged unless such is agreed to in writing and signed by both parties.  No
waiver by either party of any provision or condition shall be deemed a waiver at
the same or any prior or subsequent time of any similar or dissimilar provision
or condition.

6.3           This Agreement may only be amended by a written agreement executed
by the parties.  No amendment that will result in a violation of Section 409A of
the Code, or any other provision of applicable law, may be made to this
Agreement and any such amendment shall be void.

6.4           Any payments provided for hereunder shall be subject to applicable
withholding requirements under federal, state, or local law, and standard
payroll deductions.

6.5           Nothing in this Agreement shall be construed as an offer or
commitment by the Company to continue to employ Executive for any period of
time.  Executive acknowledges and agrees that his employment with the Company
shall be on the basis of “at will” employment relationship.

6.6           This Agreement shall be construed in accordance with and governed
by the laws of the State of Florida.  Venue for any cause of action arising
under this Agreement shall be in Palm Beach County, Florida, USA.

This Agreement is signed as of the date set forth above.

DIGITAL ANGEL CORPORATION

    /s/ Kevin N. McGrath             

 

 

/s/ Thomas J. Hoyer

 

 

By:       Kevin N. McGrath

 

Thomas J. Hoyer

Title: President and CEO

 

 

 

 


--------------------------------------------------------------------------------